DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of the Claims
Claims 1-3, 5, 9-11, 15-18 and 20-22 are pending in the application.  Claims 4, 6-8, 12-14 and 19 have been cancelled.
New claim 22, filed on 8/15/2022, has been entered in the above-identified application.
	

Response to the 37 C.F.R.1.132 Declaration

The Declaration under 37 CFR 1.132 filed 8/15/2022 is insufficient to overcome the rejection of claims 1-3, 5, 9-11, 15-18 and 20-21 based upon Ono et al. (JP2007-107123A) as set forth in the last Office action because:  

Applicant’s contends that: (1) The term "chemical composition" is well-known to refer to the arrangement, type, and ratio of atoms in molecules of chemical substances; and (2) Fibers of the same chemical composition will have the same melting temperature. (Declaration at paragraph 6).
Regarding this contention, support for the claimed limitation, “same chemical composition but different elastic properties and different moduli,” as previously argued by applicant, comes implicitly from paragraph [0043], as well as from the Examples (page 11 of Remarks on 6/10/20, and page 10 on 2/4/22).  In particular, applicant argued that the limitation is achieved by core fiber I and II having different deniers such as Yarn D of Table 1 (same chemical composition but different fiber diameter), or different drafts such as Example 2 of Table 2 (same chemical composition and same diameter, but one being stretched more and the other stretched less).  The examiner notes that drafting affects the arrangement of polymer molecules in a fiber.  The definition of “chemical composition” identified by applicant appears to be applicable to the chemical composition of a molecule.  However, the examiner does not interpret the claimed limitation, which refers to a “fiber I” and a “fiber II” having the same chemical composition, as being limited to fibers having the same structural arrangement of atoms or molecules.  Thus, in the examiner’s view, both the modulus and melting points of fibers can be different for fibers that have the same chemical composition but different structural arrangements of atoms and/or molecules in the fibers.  

Applicant also contends that: (3) Ono’s preferred polyurethane for the first elastic fiber is a melt-spinnable polyurethane, and Ono's preference for the second fiber is a polyurethaneurea.  (4) Polyurethaneurea fibers will only melt at temperatures far exceeding 200°C (here applicant also refers to the Table in paragraph 4 of the Declaration, and U.S. Patent No. 3,475,377), (5) Ono, at par. [0027], warns that the temperature must not exceed 200°C to avoid damage to the inelastic fiber (here applicant also  refers to Technical Bulletin TRI 3012);  and (6) Thus, one of skill in the art would not choose two polyurethaneurea based spandex fibers for the first and second elastic fibers, which contrasts with the present invention which requires two elastic fibers of the same chemical composition, which may be polyurethaneurea based spandex as shown in the present examples.

Regarding these contentions, the examiner notes that Ono is not limited to the use of polyurethaneurea based spandex fibers as a first and/or second elastic fiber.  Ono teaches that the first elastic fiber and the second elastic fiber may each be a polyurethane elastic fiber, a polyether ester elastic fiber and a polyamide system elastomer elastic fiber, and that the first elastic fiber and the second elastic fiber may be the same type or a different type ([0015]-[0016]).  Ono also teaches that it is preferable that a melting point of a second elastic fiber is 10 degrees C or more higher than that of a first elastic fiber ([0016]).  For example, when the melting point of a first elastic fiber is 180 degrees C, as a second elastic fiber, 190 degrees C or more is preferable, and still more preferable a melting point is 195 degrees C or more ([0016]).  Thus, Ono does not require melting points above 200°C for either the first or second elastic fiber.  Ono also teaches that when a first elastic fiber is a polyurethane elastic fiber, as a second elastic fiber, a polyurethane elastic fiber is preferable ([0016]).  

The examiner notes that, as an alternative to Ono, Morimoto is also applied to the claims below.  Morimoto teaches wherein two strands of core polyurethane elastic yarns (i.e. “2 pieces of 48a/10 filaments”) are provided with different core yarn drafts (e.g. 3.68 for one strand and 2.9 for another strand) (Examples 1 and 2).  



Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-3, 5, 9-11, 15-16, 18 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ono et al. (JP2007-107123A, see the previously attached machine translations).

Regard claims 1-2, 15 and 22, Ono teaches an elastic composite yarn that comprises a first elastic fiber and a second elastic fiber with different melting points, and a sheath of spun non-elastic yarns (see Abstract).  Ono teaches that the first elastic fiber and the second elastic fiber may each be a polyurethane elastic fiber, a polyether ester elastic fiber and a polyamide system elastomer elastic fiber, and that the first elastic fiber and the second elastic fiber may be the same type or a different type ([0015]-[0016]).  Ono teaches that examples of polyurethane elastic fibers include MOBIRON, ROIKA and Lycra types (spandex fibers as claimed) ([0016]).  Ono teaches that the spun non-elastic fibers may be made of fibers such as cotton, hemp, wool yarn, and silk, polyester, acrylics, nylon, rayon, polynosic, cuprammonium rayon, and RIYOSERU.

With regard to the claimed limitation “wherein the elastic core fiber I and the elastic core fiber II have the same chemical composition but different elastic properties and different moduli, as noted above, Ono teaches that the first elastic fiber and the second elastic fiber may be the same type or a different type, and that the first elastic fiber and a second elastic fiber have different melting points (Abstract and [0015]-[0016]).  The examiner notes that first and second elastic fibers with different melting points would have different elastic properties and moduli at particular temperatures (e.g. at or close to the melting points of either fiber).  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that first and second elastic fibers with different melting points would have different elastic properties and different moduli at least at temperatures at or close to the melting temperatures of the fibers (see [0015]-[0016]).

With regard to the claimed limitation regarding a second set of elastic fiber (elastic core fiber II being “separate from elastic core fiber I,” the examiner interprets “separate from” as meaning “individual,” meaning “existing as a distinct entity from.”  Ono’s Fig. 1 shows an example of a composite elastic yarn of the invention including a first polyurethane elastic fiber ‘1’ and a second polyurethane elastic fiber ‘2’ ([0045]-[0046] and Fig. 1).  The examiner notes that the elastic fibers ‘1’ and ‘2’ can be seen as being two distinct entities in Ono’s Figure 1.  In the alternative, the examiner notes that Ono teaches possible use of a heat treatment step to melt the first elastic fiber to fuse it to the second elastic fiber and the non-elastic fiber ([0028]-[0029]), but Ono does not require this heat treatment step (e.g., see claims 1-2).  The examiner also notes that, even in cases when the heat treatment step is applied, Ono teaches the heat treatment being applied after the elastic composite yarns (core spun yarns) have been formed into fabrics (see claim 7, [0025]-[0027], [0032] and [0042]).  Thus, the examiner notes that prior to heat treatment (prior to fusion of the fibers), the disclosed fabrics and core spun yarns would comprise an elastic core fiber II separate from an elastic core fiber I. 

With regard to the claimed limitation "wherein said core spun yarn exhibits stretch and recovery power which are higher than core spun yarn made from single core elastic filament with the same spandex content," the examiner notes that the claimed properties would be provided by the structure as claimed. In this regard, the examiner also notes that Ono does not require a heat treatment step. The examiner notes that the materials and structure of Ono discussed above are the same as or very similar to that disclosed by applicant. Thus, it is the position of the Office that the yarn of Ono would have the claimed property as the same compound necessarily has the same properties. In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials. Thus, absent an objective showing to the contrary, the examiner expects the yarn taught by Ono to have the claimed properties.


Regarding claims 3 and 5, Ono teaches examples wherein a first polyurethane elastic fiber and a second polyurethane elastic fiber have different draft ratios (see [0032], [0035], [0037] and [0040]).  Ono further teaches that examples of production of the covering yarn include use of first elastic fibers and second elastic fibers of 17-933 dtex polyurethane elastic fibers (see [0020]-[0021], [0035], [0037] and [0040]).  

In the event that these examples are in an embodiment different from the spun sheath embodiment of Ono, it would have been obvious to one having ordinary skill in the art prior to the invention to have used similar drafts and denier in a spun sheath embodiment in order to obtain elastic composite yarns and woven and knitted fabrics having a variety of desirable stretchability and slip-in properties, as taught by Ono (see Abstract, [0011] and Tables 1 and 2). 

Regarding claims 9-11, Ono remains similarly as applied above to claims 3 and 5, further teaching that covering of the elastic fibers with non-elastic fiber can be performed several times ([0019]-[0020]).

Regarding claims 16, 18 and 20-21, Ono teaches woven and knitted fabrics comprising the elastic composite yarn (see Abstract).


Claims 1-3, 15-16, 18 and 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Morimoto (JP47-012224A, using the English translation filed 8/26/2020).

Regard claims 1-3, 16, 18 and 20-22, Morimoto teaches a method for manufacturing an elastic composite yarn that comprises: spinning elastic filament yarns, each of which is made of a polyurethane elastomer (spandex as claimed) and serves as a core yarn, together with an inelastic fiber roving yarn (sheath of spun staple fiber as claimed) (see first page and Examples 1 and 2).  At least two elastic filament yarns are used as the core yarns; each of the elastic filament yarns is given a different degree of stretch; with a stretch ratio between the least stretched yarn and the most stretched yarn maintained at 1:1.2 to 3.0, the elastic filament yarns are fed into an inelastic roving yarn during drawing to produce an elastic composite yarn having the elastic filament yarns in the core; and the elastic composite yarn is thermally treated under no tension to remove a twisted strain in a sheath of the composite yarn so that the elastic filament core yarns shrink sufficiently, and the form of the composite yarn is stabilized (see first page and Examples 1 and 2).  The inelastic roving yarn is made of common synthetic, natural or recycled fibers, or a mixture of these fibers (e.g. polyester) (top of fourth page, and Examples 1 and 2).  Morimoto also teaches weaving the composite yarn into fabric (see middle of fourth page).

With regard to the claimed limitation “wherein the elastic core fiber I and the elastic core fiber II have the same chemical composition but different elastic properties and different moduli,” the examiner notes Morimoto teaches examples wherein two strands of polyurethane elastic yarns are provided with different core yarn drafts (e.g. 3.68 for one strand and 2.9 for another strand) (Examples 1 and 2).  The examiner notes that different drafts are applied to identical polyurethane elastic yarns (i.e. “2 pieces of 48a/10 filaments”), and thus the two core strands would have different moduli.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that two strands of polyurethane elastic yarns, which have the same chemical composition and same diameter, but different drafts as applied in Morimoto, would have different moduli (see Examples 1 and 2).

With regard to the claimed limitation “wherein said core spun yarn exhibits stretch and recovery power which are higher than core spun yarn made from single core elastic filament with the same spandex content,” the examiner notes that the claimed properties would be provided by the structure as claimed.  The examiner notes that the structure of Morimoto discussed above is the same as or very similar to that disclosed by applicant.  Thus, it is the position of the Office that the yarn of Morimoto would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the yarn taught by Morimoto to have the claimed properties.


Regarding claim 15, Morimoto teaches examples in which a polyester fiber roving is used (see fifth page). In the event that the embodiments of the examples are found to be different from the embodiment relied upon above and do not anticipate the claims, it would have been obvious to one having ordinary skill in the art prior to the invention to have used a polyester fiber roving as the inelastic fiber in other embodiments of Morimoto in order to provide a roving of inelastic synthetic fibers that can be used to obtain a bulky, stretchable stable composite yarn, as taught by Morimoto (see the fourth and fifth pages).


Claim Rejections - 35 USC § 103


Claims 9-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono et al. (JP2007-107123A, see the previously attached machine translations), as applied above to claims 1, 9 and 16, in view of Liao (US PGPUB 2009/0191777). 

Regarding claims 9-11, Ono remains as applied above, teaching pre-covered elastic core yarns having denier overlapping with the claimed range.

In the event that Ono is found not to teach pre-covered elastic core yarns, such as a polyester and spandex air covered yarn, Liao is relied upon as applied below.

Liao teaches stretch fabrics which may comprise a weft yarn that includes a hard yarn and optionally an elastic yarn, including a composite elastic core yarn ([0048]).  Liao teaches that a composite yarn (used interchangeably with "composite elastic core yarn") can include various composite yarns, and Liao teaches wherein the composite covered elastic yarn is selected from the group consisting of core spun yarn, air covered yarn, single wrapped yarn double wrapped yarn, and combinations thereof (see [0044]-[0045], [0066]-[0067] and claim 7).

It would have been obvious to one having ordinary skill in the art prior to the invention to have modified the core yarns or composite yarns of Ono with a composite covered elastic yarn selected from the group consisting of core spun yarn, air covered yarn, single wrapped yam, double wrapped yarn, and combinations thereof, in order to protect the elastomeric fibers from abrasion during weaving processes and/or to obtain stretch woven fabrics that have no substantial grin-through, as taught by Liao (see [0044], [0046]-[0048], [0067] and [0081]).

Regarding claim 17, Liao teaches fabrics that may have an elongation from about 10% to about 45% in the warp or/and weft direction (see [0054]).




Claims 5, 9-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimoto (JP47-012224A, see attached machine translation), as applied to claims 1 and 16 above, in view of Liao (US PGPUB 2009/0191777).
Regarding claim 5, Morimoto remains as applied above.
Morimoto does not explicitly disclose wherein at least one elastic core fiber has a denier of about 10 denier to about 450 denier.
However, Liao teaches stretch fabrics which may comprise a weft yarn that includes hard yarn and optionally an elastic yarn, including a composite elastic core yarn. ([0048]). Liao teaches that the terms "elastic core yarn", "elastic core end", "core end", "composite yarn", "core yarn" and "composite elastic core yarn" are all used interchangeably throughout the specification ([0044]). Liao teaches that the linear density of the composite yarn from which the fabric of some embodiments are prepared can range from about 15 denier (16.5 dtex) to about 900 denier (990 dtex), including from about 30 denier to 300 denier (33 dtex to 330 dtex) (see [0067]).
It would have been obvious to one having ordinary skill in the art prior to the invention to have modified the core yarns of Morimoto with composite elastic yarns having a linear density in the range from about 15 denier to about 900 denier, or about 30 denier to 300 denier, in order to obtain stretch woven fabrics that have no substantial grin-through, as taught by Liao (see [0044], [0046]-[0048], [0067] and [0081]).
Regarding claims 9-11, Liao remains as applied above to claim 5 (with regard to denier), further teaching that a composite yarn (used interchangeably with "composite elastic core yarn") can include various composite yarns, including combinations of a core spun yarn and an air covered yarn, single wrapped yarn or double wrapped yarn (see [0044]-[0045], [0066]-[0067] and claim 7).
Regarding claim 17, Liao teaches fabrics that may have an elongation from about 10% to about 45% in the warp or/and weft direction (see [0054]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789